                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 18-111-DLB-CJS

BRIT UW LIMITED                                                                PLAINTIFF
on behalf of Lloyd’s Syndicate 2987


v.                      MEMORANDUM OPINION AND ORDER


DENVER SMITH, et al.                                                       DEFENDANTS

                                ****************************

       Plaintiff Brit UW Limited (“Brit”), for and on behalf of Lloyd’s Syndicate 2987, an

insurance company, commenced this declaratory-judgment action against Defendants

Denver Smith, Loretta Smith, Fat Boy’s Dream LLC (“FBD”), Justin Foster, Eliminator

Custom Boats Inc. (“Eliminator”), Brunswick Corporation (“Brunswick”), the Estate of

Ronald Parker, Roger Lewis, and Carol Martin. (Doc. # 1). FBD is one of several

defendants currently being sued in Mason County Circuit Court in connection with a fatal

boating accident that occurred in Maysville, Kentucky. See Lewis v. Foster, Case No. 18-

CI-40 (underlying state-court action). Brit seeks a determination that, pursuant to its

insurance contract with FBD, it has no duty to defend or indemnify FBD against damages

it may be liable for in the state-court lawsuit. (Doc. # 1). After Brit filed its Complaint

seeking a declaratory judgment (Doc. # 1), the Court issued an order to show cause why

the Court should take jurisdiction. (Doc. # 31). Both sides having submitted briefs, see

(Docs. # 32, 35, 36, 37, and 38), and the time for filing of a response having expired, the

matter is now ripe for the Court’s review. For the reasons set forth below, the Court



                                             1
declines to exercise its jurisdiction over Brit’s declaratory-judgment suit.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.     The State-Court Action

      On August 19, 2017, Justin Foster was operating a speedboat on the Ohio River

as part of a charity boating event sponsored by a local restaurant called Fat Boy’s Dream

(“FBD"). (Doc. # 1 ¶ 17). Foster lost control of the speedboat during the event, and he

and his passenger, Ronald Parker, were ejected from the vessel. The speedboat then

crashed into a nearby pontoon boat operated by Roger Lewis and Carol Martin. Id. ¶ 18.

Parker died as a result of the accident, while Lewis suffered a serious leg injury, and

Martin continues to suffer from Post-Traumatic Stress Disorder. Id. ¶¶ 18, 29.

      Lewis and Martin—the owners of the pontoon boat—filed a tort action on February

7, 2018 in Mason County Circuit Court, bringing negligence claims against Foster and

against Parker’s estate for failure to properly maintain and operate Foster’s speedboat.

Id. ¶¶ 21, 26.   They also brought negligence and products-liability claims against

Eliminator, the designer of Foster’s speedboat, and against Brunswick, the designer of

the stern drives on Foster’s speedboat. Id. ¶¶ 23, 24. Finally, Lewis and Martin sued

FBD and its owners Denver and Loretta Smith, for allegedly failing to exercise ordinary

care in planning and overseeing the boating event. Id. ¶ 27. Ronald Parker’s estate then

filed a crossclaim against FBD, also alleging negligence in sponsoring and planning the

boating event. Id. ¶ 29. Defendant Eliminator removed the case to the Eastern District

of Kentucky. Lewis v. Foster, No. 2:18-cv-60-DLB-CJS (E.D. Ky. 2018), ECF No. 1.

Shortly thereafter, several parties moved to remand the case back to state court. Lewis

v. Foster, No. 2:18-cv-60-DLB-CJS (E.D. Ky. 2018), ECF Nos. 9, 10, and 11. The Court



                                            2
granted those motions on September 5, 2018 and remanded the case back to Mason

County Circuit Court. Lewis v. Foster, No. 2:18-cv-60-DLB-CJS, 2018 WL 4224445 (E.D.

Ky. Sept. 5, 2018).

       B.     This Action

       Brit issued a general liability policy to FBD, which was in effect from June 28, 2017

until June 28, 2018. (Doc. # 1 ¶ 30). Pursuant to this policy, Brit is defending FBD in the

state-court action under a reservation of rights that includes the right to deny that it owes

FBD “any defense or indemnity obligations with respect to the claims set forth in the [state-

court action] or under the Policy.” Id. ¶ 42.

       Brit, which is not a party to the state-court action, filed the instant declaratory-

judgment action on June 29, 2018, naming as Defendants all parties who might have an

interest in the outcome of the insurance-coverage issue, including the insureds (Denver

and Loretta Smith d/b/a Fat Boy’s Dream), the tort plaintiffs (Roger Lewis and Carol

Martin), and the tort defendants (Justin Foster, Eliminator, Brunswick, and the Estate of

Ronald Parker). (Doc. # 1). Brit’s Complaint alleges that it has no duty to defend or

indemnify Denver and Loretta Smith and/or FBD in connection with any of the claims

stemming from the August 19, 2017 boating accident. Id. ¶¶ 44-48. Specifically, Brit

alleges that the policy it issued to FBD applies only to risks associated with its restaurant,

liquor sales, and gasoline stations, none of which relate to the August 19, 2017 boating

event. Id. ¶ 45. Furthermore, Brit claims that even if coverage for the boating event were

available under the policy, certain exclusions apply which eliminate Brit’s coverage

obligation. Brit relies on the exclusions relating to “Athletics or Sports Participants” as

well as bodily injury or property damage “arising out of the ownership, maintenance, use



                                                3
or entrustment to others of any watercraft owned or operated by or rented or loaned to

[FBD].” Id. ¶ 35.

       Brit requests that the Court declare it not liable under the policy issued to FBD for

any judgment entered in the state-court action and that it is “not obligated in any manner

to defend or indemnify Denver & Loretta Smith d/b/a Fat Boy’s Dream LLC” in the state-

court action. (Doc. # 1 at 11).

       Defendants Roger Lewis and Carol Martin (Plaintiffs in the state-court action) filed

an Answer and Counterclaim, asserting that Brit’s policy issued to FBD does in fact cover

damages stemming from the August 19, 2017 boating accident and that no exclusions

apply. (Doc. # 9). The Estate of Ronald Parker and Brunswick have also filed Answers.

(Docs. # 10 and 11). The Court subsequently ordered briefing on the question of whether

it should exercise jurisdiction to hear the declaratory-judgment action. (Doc. # 31). The

Court has received responses from the Estate of Ronald Parker, Roger Lewis and Carol

Martin, FBD, and Brit. (Docs. # 32, 35, 36, 37, and 38). As alluded to in its show-cause

Order (Doc. # 31 at 1), the Court has diversity jurisdiction over this action.1




1        Brit takes this to mean that the Court has no choice but to decide its declaratory-judgment
suit, arguing that “declining to exercise jurisdiction in an insurance-coverage dispute via the
federal Declaratory Judgment Act while jurisdiction separately exists under 28 U.S.C. § 1332 is
inappropriate and not in any manner dictated by Grand Trunk and its progeny.” (Doc. # 38 at 2)
(emphasis in original). Brit is mistaken. It is well-settled that the Declaratory Judgment Act does
not create an independent basis for federal subject-matter jurisdiction; rather, “[t]he Act merely
provides courts with discretion to fashion a remedy.” Heydon v. MediaOne of Se. Mich., Inc., 327
F.3d 466, 470 (6th Cir. 2003). Consequently, a party seeking declaratory relief pursuant to 28
U.S.C. § 2201 “must establish either diversity or federal question jurisdiction.” Woodman of the
World/Omaha Woodmen Life Ins. Soc’y v. Scarbro, 129 F. App’x 194, 195 (6th Cir. 2005) (per
curiam). The fact that diversity jurisdiction exists, however, does not force the Court’s hand, as
“district courts possess discretion in determining whether and when to entertain an action under
the Declaratory Judgment Act, even when the suit otherwise satisfies subject matter jurisdictional
prerequisites.” Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995) (emphasis added).

                                                 4
II.    ANALYSIS

       A.      Standard of Review

       The Declaratory Judgment Act provides, “[i]n a case of actual controversy within

its jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading,

may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.”                28 U.S.C. §

2201(a)(emphasis added). In situations where there is a simultaneous state-court action

between the insured and an alleged tort victim, the federal court is not obliged to entertain

an action under the Declaratory Judgment Act. Brillhart v. Excess Ins. Co. of Am., 316

U.S. 491, 494-95 (1942); Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807,

812 (6th Cir. 2004). Consequently, the Act “confer[s] on federal courts unique and

substantial discretion in deciding whether to declare the rights of litigants.” Wilton v.

Seven Falls Co., 515 U.S. 277, 286 (1995); accord Western World Ins. Co. v. Hoey, 773

F.3d 755, 758 (6th Cir. 2014).

       To guide the exercise of this discretion, the Sixth Circuit has identified five factors

for district courts to consider. Hoey, 773 F.3d at 759. These factors, first introduced in

the case Grand Trunk Western Railroad Co. v. Consolidated Rail Corp., 746 F.2d 323,

326 (6th Cir. 1984), are as follows:

       (1)     whether the declaratory action would settle the controversy;

       (2)     whether the declaratory action would serve a useful purpose in
               clarifying the legal relations in issue;

       (3)     whether the declaratory remedy is being used merely for the purpose
               of “procedural fencing” or “to provide an arena for res judicata”;




                                                5
       (4)    whether the use of a declaratory action would increase friction
              between our federal and state courts and improperly encroach upon
              state jurisdiction; [which is determined by asking]

                     a.    whether the underlying factual issues are important to
              an informed resolution of the case;

                    b.     whether the state trial court is in a better position to
              evaluate those factual issues than is the federal court; and

                     c.     whether there is a close nexus between underlying
              factual and legal issues and state law and/or public policy, or whether
              federal common or statutory law dictates a resolution of the
              declaratory judgment action; and

       (5)    whether there is an alternative remedy which is better or more
              effective.

Hoey, 773 F.3d at 759 (alteration in original) (quoting Scottsdale Ins. Co. v. Flowers,

513 F.3d at 554, 560 (6th Cir. 2008)).

       The Grand Trunk factors embody three main principles—efficiency, fairness and

federalism. Id. The Sixth Circuit “ha[s] never assigned weights to the Grand Trunk factors

when considered in the abstract” because they are not always equal. Id. Thus, for

instance, “[a] relatively efficient declaratory judgment (factors 1, 2, and 5) could very well

be inappropriate if hearing the case would be unfair (factor 3) or would offend the bundle

of principles we generally label ‘federalism’ (factor 4).” Id. While the relative weight of

these underlying principles will vary depending on the facts of each case, “[t]he essential

question is always whether a district court has taken a good look at the issue and engaged

in a reasoned analysis of whether issuing a declaration would be useful and fair.” Id.

       B.     Factor One: Settlement of the Controversy

       The first factor concerns whether a declaratory judgment would settle the

controversy. Two conflicting lines of precedent have developed in the Sixth Circuit on the



                                              6
meaning of this first factor. Flowers, 513 F.3d at 555. One line of cases weighs the first

factor against exercising federal jurisdiction when the declaratory judgment would not

resolve the underlying controversy between the parties in state court. See id. at 555

(collecting cases).   A second line of cases, however, weighs this factor in favor of

exercising jurisdiction so long as the declaratory judgment would settle the coverage

controversy between the insurer and the insured. See id. (collecting cases).

       The Court in Flowers found these two competing lines of cases to be

distinguishable on their facts. Flowers, 513 F.3d at 555. “Primarily, the key factual

differences concern whether or not the same parties are involved in the underlying state-

court action, and whether coverage turns on either a straightforward legal question or a

factual question that is involved in the state-court litigation.” Am Nat’l Prop. & Cas. Co. v.

Wilson, No. 18-cv-116-DLB-CJS, 2019 WL 1876797, at *3 (E.D. Ky. Apr. 26, 2019).

       To illustrate, in Bituminous Casualty Corp. v. J & L Lumber Co., Inc., the coverage

determination turned on whether the injured party was an employee of the insured at the

time of his injury, a “fact-based” and “very close” question of state law that was also being

considered in the state-court proceeding. 373 F.3d 807, 813 (6th Cir. 2004). In addition,

the plaintiff in the state-court action “was not made a party to the declaratory judgment

action” and thus “any judgment in the federal court would not be binding as to him and

could not be res judicata in the tort action.” Id. at 814. Given these facts, the court found

that “a declaration of insurance coverage would not resolve the controversy.” Id.

       The Sixth Circuit ruled similarly in Allstate Insurance Co. v. Mercier. In that case,

the estate of an individual killed by a drunk driver brought a wrongful-death action in state

court against Dawn Mercier and Adam Mair, who allegedly provided alcohol to the drunk



                                              7
driver. 913 F.2d 273, 275 (6th Cir. 1990). Allstate Insurance Company, which had issued

a “family liability” policy to Mercier and Mair, went to federal court for a declaration that

there was no coverage under the policy for any judgment arising from the tort suit. Id. at

275-76. The district court allowed the declaratory-judgment action and granted summary

judgment for the insurance company, finding that Mercier and Mair’s actions fell under an

exclusion in the policy for injury “arising out of the ownership, maintenance, use, loading

or unloading” of a motor vehicle. Id. at 278. The Sixth Circuit reversed, noting that

whether this exclusion applied hinged on whether Mair or Mercier were the owners or had

possession of the automobile used in the accident. Id. These facts, the Sixth Circuit

concluded, “would necessarily be developed at a trial of the tort action.” Id.

       In contrast, the Sixth Circuit in Northland Insurance Co. v. Stewart Title Guarantee

Co. concluded that the first factor supported the exercise of federal jurisdiction. 327 F.3d

448, 454 (6th Cir. 2003). The insurance company in Northland sought a declaration of

no duty to indemnify the insured title company against a title insurance underwriter's state-

court claims for embezzlement, conversion, and breach of contract. Id. at 449. The court

found that, as a matter of law, the insurance policy at issue excluded coverage for the

damages alleged in the state-court complaint. Id. at 458. Consequently, unlike in Mercier

or Bituminous, “the district court was fully capable of determining the nature of the

coverage provided by the contract of insurance, and this determination did not have to

await the resolution of factual issues in the state action.” Id. at 454. The court in Northland

also noted that the insurer “was not a party to the state court action and neither the scope

of the insurance coverage nor the obligation to defend was before the state court.” Id.




                                              8
       Likewise, in Flowers itself, the Sixth Circuit found that the declaratory judgment

would settle the controversy where the insurance-coverage issue “involved a legal, not

factual, dispute.” 513 F.3d at 556. The insureds in Flowers were a mental-health facility

and one of its therapists. Id. at 550. Both were sued in state court by one of the therapist’s

patients, who alleged she suffered emotional distress after having a sexual relationship

with the therapist. Id. The facility’s insurer filed a declaratory-judgment action in federal

court, arguing that it had no duty to extend coverage to the therapist because the

therapist’s conduct was outside the scope of his employment. Id. Consequently, the sole

question before the district court was “whether a therapist acts outside of the scope of his

employment when he engages in sexual activities with his clients,” which, “unlike the

controversy in Bituminous, did not require the district court to inquire into matters being

developed through state court discovery.” Id. at 556, 561. Moreover, as was the case in

Northland, the insurer in Flowers was not a party to the state-court lawsuit; thus, the

coverage issue “was not and could not be considered in the state court action.” Id. at

556.

       The case at bar is mixed when it comes to this first factor. On the one hand, unlike

in Bituminous, the insurer in this case has named the state-court plaintiffs, Roger Lewis

and Carol Martin, as parties to the declaratory-judgment action. (Doc. # 1). As such, the

concern expressed in Bituminous that “any judgment in the federal court would not be

binding as to [the state-court plaintiff]” is not present here. Bituminous, 373 F.3d at 814.

Moreover, this case is akin to Northland in that the insurer is not a party to the state-court

action “and neither the scope of insurance coverage nor the obligation to defend [is]

before the state court.” Northland, 327 F.3d at 454.



                                              9
       On the other hand, Brit’s declaratory-judgment suit involves several factual issues

directly related to the underlying tort suits pending in the Mason County Circuit Court. For

example, in arguing that it is not obligated to cover losses stemming from the boating

event, Brit invokes the provision in its policy with FBD that excludes from coverage “‘bodily

injury’ to any person while practicing for or participating in any sports or athletic contest

or exhibition that [FBD] sponsor[s].” (Doc. # 1 ¶ 34). Whether this exclusion applies is a

quintessential “fact-based question of state law.” Flowers, 513 F.3d at 555. Although

Kentucky courts have yet to consider the boundaries of the “Athletic or Sports Participant”

exclusion, other states have used a four-part test to determine when the exclusion

applies, which asks (1) whether the event in which the person injured was a contest or

exhibition; (2) whether the contest or exhibition was of an athletic or sports nature; (3)

whether the contest or exhibition was sponsored by the named insured; and (4) whether

the injured person was practicing for or participating in the contest or exhibition at the time

of the injury. See Leach v. Scottsdale Indem. Co., 323 P.3d 337, 344 (Or. Ct. App. 2014)

(collecting cases).

       Unlike the declaratory-judgment action in Flowers, which could be resolved as a

matter of law, determining the answers to the above questions requires factual inquiries

into the nature of the boating event, the extent of FBD’s involvement in the event, and the

specific activities of the participants. Moreover, while there is little information in the

record about the state-court action, it is easy to see how the state court would conduct

similar factual inquiries in determining whether FBD was negligent in overseeing the

boating event. In its brief, Ronald Parker’s estate argues that “[f]actual determinations

such as Fat Boy’s on-site sponsorship activities, alcohol consumption by event



                                              10
participants while at Fat Boy’s, and pre-event safety measures conducted at Fat Boy’s

will need to be addressed in the federal declaratory action.” (Doc. # 36-1 at 2). Brit’s

brief (Doc. # 38), filed two weeks after the Estate’s brief, does not contest this argument.

The Court agrees with Defendants that exercising jurisdiction in this case would “require

the district court to inquire into matters being developed through state court discovery.”

Flowers, 513 F.3d at 556.

       In summary, although arguably a close call, the Court finds that resolving the

declaratory-judgment action will not settle the controversy. While Brit is not named in the

tort action and all parties in the state-court action are parties to the declaratory-judgment

action, “the Court finds it determinative that coverage turns in part on a factual question

that is involved in the state-court litigation.” Wilson, 2019 WL 1876797, at *5. This

conclusion is in accordance with the Court’s previous ruling in Auto-Owners Insurance

Co. v. Egnew, 152 F. Supp. 3d 868 (E.D. Ky. 2016).            In that case, like here, the

declaratory-judgment plaintiff was not a party to the state-court lawsuit and both the

insureds and the state-court plaintiffs were named in the declaratory-judgment action. Id.

at 871, 874-75.    Nevertheless, the Court held that resolving the coverage question

required deciding fact-based questions of state law and that “there [was] a strong

possibility that many of these same factual questions will also be addressed by [the state

court].” Id. at 876. As a result, the Court reasoned that “a declaratory judgment in this

matter would not settle the controversy.” Id. Likewise in this case, the Court finds that,

on balance, the first Grand Trunk factor weighs slightly against exercising jurisdiction.




                                             11
       C.     Factor Two: Clarification of the Legal Relations at Issue

       The second Grand Trunk factor examines whether the declaratory judgment will

clarify the legal relations at issue. Flowers, 513 F.3d at 556. As with the first factor, there

is a split in Sixth Circuit case law “concerning whether the district court’s decision must

only clarify the legal relations presented in the declaratory judgment action or whether it

must also clarify the legal relations in the underlying state action.” Mass. Bay Ins. Co. v.

Christian Funeral Dirs., Inc., 759 F. App’x 431, 438 (6th Cir. 2018) (quoting Flowers, 513

F.3d at 557). In Massachusetts Bay, the Sixth Circuit observed that “[i]n general, courts

tend to consider this factor with the first factor, reaching the same conclusion for both.”

Id.

       The Massachusetts Bay court also noted, however, that a minority of Sixth Circuit

precedents “have treated [the second factor] as distinct from the first factor, reasoning

that the first factor examines whether the declaratory action will resolve the coverage

dispute as well as the underlying action, whereas [the second factor] is focused just on

the insurance-coverage dispute.” Id. (citing Mercier, 913 F.2d at 279). A number of courts

in the Eastern District of Kentucky have also adopted this view. One such court found

that “the federal declaratory judgment action would not settle the ultimate controversy—

factor one—but it would nevertheless clarify the legal relations at issue—factor two.”

Grange Mut. Cas. Co. v. Safeco Ins. Co. of Am., 565 F. Supp. 2d 779, 788 (E.D. Ky.

2008) (Thapar, J.); see also Nationwide Mut. Fire Ins. Co. v. Hatton, 357 F. Supp. 3d 598,

612 (E.D. Ky. 2019) (adopting the reasoning in Grange); Egnew, 152 F. Supp. 3d at 876-

77 & n.10 (same).




                                              12
       While resolution of Brit’s declaratory-judgment suit would not settle the controversy

in state court, it would clarify the legal relationship between Brit and the state tort litigants;

as parties to the declaratory-judgment action, the latter would be bound by the federal

court’s coverage determination. Additionally, as mentioned above, Brit is not a party to

the state-court litigation and thus “neither the scope of insurance coverage nor the

obligation to defend [is] before the state court.”             Northland, 327 F.3d at 454.

Consequently, “there is little or no risk that a ruling on this precise issue would be

duplicated or contradicted by the state court.” Egnew, 152 F. Supp. 3d at 877; cf. Grand

Trunk, 746 F.2d at 326 (holding that a declaratory judgment would not serve to clarify the

legal relations in issue when the state court had already ruled on the insurer’s indemnity

claim). Recognizing that “there appears to be little risk that a ruling on [the insurance

coverage] issue would be duplicated in the state court action,” Defendants Lewis and

Martin concede that a declaratory judgment “would clarify the relationship between Brit

and the insured defendants.” (Doc. # 36-1 at 3).         The Court agrees and finds that the

second Grand Trunk factor favors the exercise of jurisdiction.

       D.      Factor Three: Improper Motive

       The third Grand Trunk factor concerns whether “the declaratory remedy is being

used merely for the purpose of ‘procedural fencing’ or ‘to provide an arena for a race for

res judicata.’” Mass. Bay, 759 F. App’x at 438 (quoting Grand Trunk, 746 F.2d at 326).

The term “procedural fencing” “has come to encompass a range of tactics that courts

regard as unfair or unseemly.” Hoey, 773 F.3d at 761. Primarily, however, “[t]he third

factor is meant to preclude jurisdiction for ‘declaratory plaintiffs who file their suits mere

days or weeks before the coercive suits filed by a “natural plaintiff” and who seem to have



                                               13
done so for the purpose of acquiring a favorable forum.’” Flowers, 513 F.3d at 558

(quoting Amsouth Bank v. Dale, 386 F.3d 763, 788 (6th Cir. 2004)). Courts, however,

“are reluctant to impute an improper motive to a plaintiff where there is no evidence of

such in the record.” Id.

       Here, the declaratory-judgment suit was filed on June 29, 2018, more than four

months after the underlying tort suit was filed in state court. (Doc. # 1 ¶ 17). Accordingly,

Brit is presumed not to have brought this action with an improper motive. See Bituminous,

373 F.3d at 814. Even so, the Sixth Circuit has held that a finding of no improper motive

under the third factor “should be afforded little weight” and simply means that this factor

is neutral. See Mass. Bay, 759 F. App’x at 439 (citing Travelers Indem. Co. v. Bowling

Green Prof’l Assocs., PLC, 495 F.3d 266, 272 (6th Cir. 2007)). Thus, the Court’s finding

that Brit did not engage in unfair tactics does little to affect its overall conclusion on

whether exercising jurisdiction is proper.

       E.     Factor Four: Increased Friction Between Federal and State Courts

       The fourth Grand Trunk factor seeks to determine “whether accepting jurisdiction

would increase friction between federal and state courts.” Flowers, 513 F.3d at 559.

Although “the mere existence of a state court proceeding is not determinative of improper

federal encroachment upon state jurisdiction,” “where another suit involving the same

parties and presenting opportunity for ventilation of the same state law issues is pending

in state court, a district court might be indulging in ‘gratuitous interference,’ if it permitted

the federal declaratory action to proceed.” Id. at 559 (internal quotation marks and

brackets omitted). To guide this inquiry, the Court applies the following three subfactors:

       (1)    whether the underlying factual issues are important to an informed
       resolution of the case;


                                               14
       (2)    whether the state trial court is in a better position to evaluate those
       factual issues than is the federal court; and

       (3)     whether there is a close nexus between underlying factual and legal
       issues and state law and/or public policy, or whether federal common or
       statutory law dictates a resolution of the declaratory judgment action.

Id. at 560 (quoting Bituminous, 373 F.3d at 814-15).

       In evaluating this first subfactor, the Court considers “whether the state court's

resolution of the factual issues in the case is necessary for the district court's resolution

of the declaratory judgment action.” Id. The Sixth Circuit has observed that conflicts over

the scope of insurance coverage “can sometimes be resolved as a matter of law and do

not require factual findings by a state court.” Id. (citing Northland, 327 F.3d at 454; Allstate

Ins. Co. v. Green, 825 F.2d 1061, 1067 (6th Cir. 1987)). In these cases, “the liability

issues being determined in the state court proceeding may well be legally, if not factually,

distinct from the issues of policy interpretation which are central to the federal declaratory

judgment action.” Id. (quoting Green, 825 F.2d at 1067). When, in contrast, resolving the

coverage question requires the federal court and state court to make similar factual

findings, “the exercise of jurisdiction would be inappropriate.” Id.

       As discussed above in reference to the first Grand Trunk factor, Brit’s declaratory-

judgment action cannot be resolved as a matter of law and thus the first subfactor weighs

against exercising jurisdiction. The Court has already explained that it would have to

make factual findings regarding the nature of the boating event in order to determine if

the insurance policy’s “Athletic or Sports Participant” exclusion applies. See supra Part

II.B. Brit makes two additional arguments for why it has no duty to indemnify FBD—

neither of which can be ruled on as a matter of law. First, Brit alleges that the policy it



                                              15
issued to FBD applies only to risks associated with its restaurant, liquor sales, and

gasoline stations, none of which relate to the August 19, 2017 boating event. (Doc. # 1

¶ 45). As Defendants assert, deciding this issue likely requires factfinding as to whether

any of the boaters involved in the accident consumed alcohol at FBD’s restaurant. (Docs.

# 32 at 2 and 37 at 2). Second, Brit argues that its policy with FBD does not cover losses

“arising out of the ownership, maintenance, use or entrustment to others of any watercraft

owned or operated by or rented or loaned to [FBD].” Deciding whether this exclusion

applies would involve determining if any of the vessels involved in the accident were

owned or operated by FBD. Given the nature of the claims involved in the Mason Circuit

Court litigation, including negligence claims against FBD, Foster, and Parker’s Estate, it

is apparent that “the state court's resolution of the factual issues in the case is necessary

for the district court's resolution of the declaratory judgment action.” Flowers, 513 F.3d

at 560. Therefore, the first subfactor weighs against hearing Brit’s declaratory judgment.

       “The second sub-factor focuses on which court, federal or state, is in a better

position to resolve the issues in the declaratory action.” Flowers, 513 F.3d at 560. “In

general, states are in a better position to resolve insurance issues governed by state law.”

Mass. Bay, 759 F. App’x at 440. Furthermore, this subfactor weighs more heavily in favor

of declining jurisdiction when the declaratory-judgment action involves novel issues of

state law. Flowers, 513 F.3d at 560. However, this consideration has less force in

situations where the insurer is not a party to the state-court action and the insurance-

coverage issue is not before the state court. Id.

       In this case, Brit is not a party in the underlying tort litigation and insurance

coverage is not an issue in that action. Nevertheless, this subfactor weighs against



                                             16
exercising jurisdiction because “resolution of the insurance controversy in this case

requires a ruling on previously undetermined questions of state law.” Bituminous, 373

F.3d at 815; see Egnew, 152 F. Supp. 3d at 879 (finding the second subfactor to weigh

against exercising jurisdiction despite the fact that the insurer was not a party to the state-

court action because “novel questions of state law are presented”). As mentioned,

despite other state courts having weighed in on the meaning of the “Athletic or Sports

Participant” exclusion at issue in Brit’s insurance-coverage dispute with FBD, Kentucky

courts have yet to do so.2 “For the federal courts to preempt the right of the state court

to rule on a previously undetermined question of state law, more must be present than

the desire of the insurance company to avoid the possibility of an unfavorable ruling in

state court by convincing the federal court to rule first.” Omaha Prop. & Cas. Ins. Co. v.

Johnson, 923 F.2d 446, 448 (6th Cir. 1991). Accordingly, the second subfactor weighs

against entertaining Brit’s declaratory-judgment suit.

       The third subfactor focuses on “whether the issue in the federal action implicates

important state policies and is, thus, more appropriately considered in state court.”

Flowers, 513 F.3d at 561. The Sixth Circuit has often recognized that “issues of insurance

contract interpretation are questions of state law with which the Kentucky state courts are

more familiar and, therefore, better able to resolve.” Flowers, 513 F.3d at 561 (quoting

Travelers, 495 F.3d at 273); accord Mass. Bay, 759 F. App’x at 440 (collecting cases).




2       One unpublished decision in the Kentucky Court of Appeals has discussed the meaning
of a “sponsor” of a sports or athletic contest. See Johnson v. Capitol Specialty Ins. Corp., No.
2017-CA-171-MR, 2018 Ky. App. Unpub. LEXIS 447, at *14-18 (Ky. Ct. App. June 22, 2018). The
Johnson court did not, however, opine on what constitutes a “sports or athletic contest,” one of
the disputed issues in this case. See (Doc. # 35 at 3). Thus, “it appears that the issue has not
been squarely resolved under Kentucky law.” Travelers, 495 F.3d at 272.

                                              17
       As mentioned already, Brit’s declaratory-judgment suit was brought pursuant to

the Court’s diversity jurisdiction, and, accordingly, all substantive issues are governed by

state law. Moreover, adjudicating Brit’s declaratory judgment would involve deciding

unsettled questions of state insurance law, which are also intertwined with factual issues

likely to be considered by the state court in the underlying tort action. See supra Part II.B.

As such, the scope of coverage and applicability of exclusions in Brit’s insurance contract

with FBD are more appropriately considered in state court. Mass. Bay, 759 F. App’x at

440-41; Bituminous, 373 F.3d at 816. Thus, the third subfactor also weighs against

exercising jurisdiction.

       As each of the subfactors point towards Kentucky state court as the more

appropriate forum, the fourth Grand Trunk factor weighs heavily against exercising

jurisdiction under § 2201.

       F.     Factor Five: Availability of an Alternative Remedy

       The fifth factor the Court must consider is “whether there is an alternative remedy

which is better or more effective.” Mass. Bay, 759 F. App’x at 441 (quoting Grand Trunk,

746 F.2d at 326). The Court’s inquiry on this factor “must be fact specific, involving

consideration of the whole package of options available to the federal declaratory

plaintiff.” Flowers, 513 F.3d at 562. As Brit acknowledges, it is free to seek a declaratory

judgment in Kentucky state court pursuant to Ky. Rev. Stat. § 418.040 or to intervene in

the underlying tort litigation and file an indemnity action at the conclusion of the case.

See (Doc. # 38 at 5). Therefore, Brit’s statement that “the other parties to this suit seem

to want to permanently deprive Brit of a forum” is puzzling. Id.




                                             18
       In any event, a declaratory judgment in the state court is preferable to a federal-

court decision, given that this case involves undecided questions of state law that hinge

on facts to be determined in the state tort litigation. See Flowers, 513 F.3d at 562;

Bituminous, 373 F.3d at 816; Egnew, 152 F. Supp. 3d at 880. Furthermore, the Sixth

Circuit has “question[ed] the need for declaratory judgments in federal courts when the

only question is one of state law and when there is no suggestion that the state court is

not in a position to define its own law in a fair and impartial manner.” Bituminous, 373

F.3d at 816-17 (internal ellipsis omitted) (quoting Am. Home Assur. Co. v. Evans, 791

F.2d 61, 63 (6th Cir. 1986)). Brit has not demonstrated how a declaratory judgment in

state court would not adequately protect its interests. Thus, the fifth factor also counsels

against entertaining the declaratory-judgment action in federal court.

       G.     Balancing the Factors

       The Sixth Circuit has “never indicated how these Grand Trunk factors should be

balanced.” Mass. Bay, 759 F. App’x at 442 (quoting Flowers, 513 F.3d at 563). This is

because “[t]he relative weight of the underlying considerations of efficiency, fairness, and

federalism will depend on the facts of the case.” Hoey, 773 F.3d at 759. In the instant

case, the first, fourth, and fifth factors weigh against exercising jurisdiction, while the

second factor weighs in favor of exercising jurisdiction. The third factor is neutral. Taking

into account the “underlying considerations of efficiency, fairness, and federalism,” the

Court finds that exercising jurisdiction in this matter would be improper.




                                             19
III.   CONCLUSION

       For the reasons stated herein, IT IS ORDERED as follows:

       (1)    The Court DECLINES TO EXERCISE JURISDICTION pursuant to 28

U.S.C. § 2201; and

       (2)    This matter be, and is, hereby DISMISSED and STRICKEN from the Court’s

active docket.

       This 30th day of July, 2019.




J:\DATA\Opinions\Covington\2018\18-111 MOO Declining Jurisdiction.docx




                                               20
